        Case 1:19-cv-00211-DAD-JLT Document 18 Filed 06/02/20 Page 1 of 3


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   BRANDON SMITH,                                    Case No.: 1:19-cv-00211 DAD JLT

12                  Plaintiff,                         ORDER GRANTING IN PART STIPULATION
                                                       TO AMEND THE CASE SCHEDULE
13          v.                                         (Doc. 17)

14   SDP TRUCKING, INC.,
15                  Defendant.
16
17          Two days before the non-expert discovery deadline, counsel filed a stipulation to extend
18   the deadline because they had failed for six months to take depositions of key witnesses (Doc. 15).
19   The did not seek an extension of any other deadline in the case schedule. Id. Despite misgivings,
20   the Court granted the request and extended the non-expert discovery deadline to June 30, 2020
21   leaving in place the other deadlines in the case schedule (Doc. 16).
22          About a week later, the Governor of the State of California issued “stay-at-home” orders
23   due to the COVID-19 pandemic, as did most governors in the country. Since that time, apparently,
24   counsel have made no progress on this case. They explain that they “prefer” to take depositions in
25   person and, consequently, have taken none of the outstanding depositions. They request a further
26   extension of time to August 2020 to complete this discovery. They fail to provide the Court any
27   assurance that in-person discovery will be feasible by that time or what their “Plan B” will be if
28   their preferences are thwarted.


                                                       1
        Case 1:19-cv-00211-DAD-JLT Document 18 Filed 06/02/20 Page 2 of 3


1           In addition, counsel have let the expert discovery period pass without disclosing experts or

2    conducting any expert discovery. Indeed, they report that they have not even retained experts.

3    (Doc. 17 at 2) They explain only that this was due to the “current restrictions in communication

4    and travel.” However, of course, the parties were obligated to disclose their experts within three

5    weeks of their previous stipulation to amend the case schedule. (Compare Doc. 7 with Doc. 15)

6    Had they intended to comply with this deadline, they would have had to have retained experts by

7    the time of their previous stipulation. Clearly, the parties had no intention of complying with the

8    expert discovery deadlines, and they now rely upon the tragedy of the COVID-19 pandemic to

9    retrospectively justify their conduct.

10          Moreover, the Court is unaware of any restrictions on “communications” imposed by the

11   COVID-19 crisis. Indeed, the Court has been conducting its ongoing operations through virtual

12   means for nearly three months and knows of no impact on any form of “communication” caused

13   by the COVID-19 situation except for that which occurs in person.

14          Counsel offer no explanation why they allowed the expert discovery deadlines to pass

15   without taking any action. The scheduling order made clear that “No motion . . . or stipulation to

16   amend the case schedule will be entertained unless it is filed at least one week before the first

17   deadline the parties wish to extend.” (Doc. 7 at 4) Likewise, the Court is unclear why they

18   believe that the Court should, once again, excuse what seems to be a willful disregard for its

19   orders. Nevertheless, because it appears counsel’s conduct would further burden the Court if they

20   were forced to trial upon scant discovery, with reluctance, the Court will grant the request. The

21   parties should not look upon this act of forbearance by the Court as anything other than an act of

22   mercy that will not be repeated. Thus, the Court ORDERS:

23          1.      The stipulation to amend the case schedule is GRANTED in PART as follows;

24                  a.      The parties SHALL complete all non-expert discovery no later than

25   October 16, 2020;

26                  b.      The parties SHALL disclose their experts no later than November 13,

27   2020 and any rebuttal experts no later than December 4, 2020. They SHALL complete all

28   expert discovery no later than January 15, 2021;


                                                       2
        Case 1:19-cv-00211-DAD-JLT Document 18 Filed 06/02/20 Page 3 of 3


1                  c.     The parties SHALL file any non-dispositive motions no later than

2    January 29, 2021 and they will be heard no later than March 2, 2021;

3                  d.     The parties SHALL file any dispositive motions no later than April 2,

4    2021 and they will be heard no later than May 4, 2021;

5                  e.     The pretrial conference is CONTINUED to June 14, 2021 at 3:30 p.m.;

6                  f.     The bench trial is CONTINUED to August 10, 2021 at 8:30 a.m.

7            There will be absolutely no further amendments to the case schedule. Counsel SHALL

8    immediately investigate alternatives to traditional means of discovery and be prepared to use

9    them.

10
11   IT IS SO ORDERED.

12      Dated:    June 2, 2020                                /s/ Jennifer L. Thurston
13                                                  UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   3
